 



Exhibit 10.3
SUBSCRIPTION ESCROW AGREEMENT
     This Subscription Escrow Agreement (this “Escrow Agreement”) dated as of
October 12, 2007 is made by and among Brookshire Raw Materials U.S. Trust, a
Delaware statutory trust (the “Trust”) acting for and on behalf of each Fund (as
defined below), Brookshire Raw Materials Management, LLC (the “Managing Owner”)
and JPMorgan Chase Bank, N.A., in its capacity as escrow agent hereunder (the
“Escrow Agent”).
     WHEREAS, the Trust was organized as a Delaware statutory trust on
August 16, 2006 under 12 Del. Chapter 3801 et seq. (as amended from time to
time, the “Delaware Trust Act”) (the “Trust Agreement”), the form of which is
included as an exhibit to the Registration Statement (as defined below);
     WHEREAS, the Trust is composed of ten separate and distinct series,
referred to as the Brookshire Raw Materials (U.S.) Core USD Fund, Brookshire Raw
Materials (U.S.) Core CDN Fund, Brookshire Raw Materials (U.S.) Agriculture USD
Fund, Brookshire Raw Materials (U.S.) Agriculture CDN Fund, Brookshire Raw
Materials (U.S.) Metals USD Fund, Brookshire Raw Materials (U.S.) Metals CDN
Fund, Brookshire Raw Materials (U.S.) Energy USD Fund, Brookshire Raw Materials
(U.S.) Energy CDN Fund, Brookshire Raw Materials (U.S.) Accelerated Core USD
Fund, and the Brookshire Raw Materials (U.S.) Accelerated Core CDN Fund (each
such series, a “Fund” and collectively, the “Funds”);
     WHEREAS, the Managing Owner serves as the sole managing owner of the Trust
and has complete management authority over the Trust;
     WHEREAS, the Trust has filed a registration statement on Form S-1 under the
Securities Act of 1933, as amended, with the Securities and Exchange Commission
(the “SEC”), File No. 333-136879 (as the same may be amended from time to time,
the “Registration Statement”), in connection with the offering and sale of units
of beneficial interest in each Fund in the Trust (“Units”; and such offering and
sale of Units, the “Offering”);
     WHEREAS, subscriptions for the Funds whose names includes “USD Fund” will
be made in U.S. Dollars and subscriptions for the Funds whose names includes
“CDN Fund” will be made in Canadian Dollars, at a price of US $10 and Canadian
$10, respectively;
     WHEREAS, in compliance with Rule 15c2-4 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), the Trust and the Managing Owner
desire to establish a separate escrow account in respect of each of the Funds
(each, an “Escrow Fund”); and
     WHEREAS, if subscriptions in amounts equal to or exceeding the Minimum
Subscription Amount for a Fund during the Initial Offering Period are achieved,
the Escrow Agent will release such escrowed funds, including interest/earnings
thereon, in the Escrow Fund for such Fund from escrow into a custody fund (a
“Custody Fund”).

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants hereinafter set forth, the parties hereto agree as follows:
     1. Appointment. The Trust and the Managing Owner hereby appoint the Escrow
Agent as escrow agent in respect of each Fund for the purposes set forth herein,
and the Escrow Agent hereby accepts such appointment, in each case upon the
terms and subject to the conditions set forth herein. The Managing Owner
represents, warrants and covenants that at all times during the term of this
Escrow Agreement less than twenty-five percent (25%) of the subscribers will be
benefit plan investors as defined in 29 CFR 2510.101.3
     2. Escrow Fund.
          (a) Prior to the Initial Closing of each Fund, all proceeds received
in connection with the sale of Units of such Fund shall be deposited in escrow
with the Escrow Agent in subscription escrow accounts for the Trust. Escrow
deposits in the subscription escrow accounts for the Trust shall be moved and
credited to the applicable Fund’s escrow fund (each, an “Escrow Fund”) by the
Escrow Agent as promptly as practicable but in no event more than three days
after receipt by the Escrow Agent, provided that such funds have cleared and
constitute good funs and the Managing Owner has provided written instructions as
to the a s to the amount to move and the specific fund to move such funds into.
At the time funds are received by the Escrow Agent from subscribers, the
Managing Owner shall promptly provide or cause the selling agent to provide the
Escrow Agent with the following information in writing (i) the full name and
address of each of the subscriber(s), (ii) the Fund in which the subscriber
invested, (iii) the amount of the investment and (iii) any additional
information which the Escrow Agent may reasonably request.
          (b) The Managing Owner shall instruct subscribers and prospective
subscribers to make checks for subscriptions payable to the order of the Escrow
Agent or send wire transfers for subscriptions directly to the Escrow Agent in
accordance with the instructions set forth on Schedule 2 attached hereto. Any
checks received that are made payable or wires that are sent to a party other
than the Escrow Agent shall be returned to the selling agent that submitted such
check or made such wire transfer.
          (c) The Escrow Agent is hereby authorized to deposit each check in the
respective Escrow Account. For any check returned unpaid to the Escrow Agent
such unpaid amount shall be debited against the respective Escrow Account and
shall be returned to the selling agent that submitted the check. In such cases,
the Escrow Agent will promptly notify the Managing Owner of such returnGMS.
          (d) The Escrow Agent shall hold and account for separately each Escrow
Fund, and subject to the terms and conditions hereof, shall invest and reinvest
each Escrow Fund and the proceeds thereof in accordance with Section 3.
          (e) Prior to the occurrence of the Initial Closing with respect to a
Fund, the Managing Owner is aware and understands that it is not entitled to
invest or

 



--------------------------------------------------------------------------------



 



utilize any funds received in the Escrow Fund for such Fund, except in
compliance with this Escrow Agreement.
     3. Investment of each Escrow Fund.
          (a) During the term of this Escrow Agreement, each Escrow Fund which
is a USD Fund shall be invested in a separate trust account with JPMorgan Chase
Bank, N.A. and each Escrow Fund which is a CDN Fund will be invested in a
Canadian Dollar interest bearing Deposit Account The Escrow Agent will provide
compensation on balances on each Fund at a rate determined by the Escrow Agent
from time to time. Written investment instructions from the Managing Owner for
investments permitted under NASD Member Notice 87-61, if any, shall specify the
type and identity of the investments to be purchased and/or sold. The Escrow
Agent is hereby authorized to execute such purchases and sales of investments
for investments through the facilities of its own trading or capital markets
operations or those of any affiliated entity. The Escrow Agent or any of its
affiliates may receive compensation with respect to any investment directed
hereunder including without limitation charging an agency fee in connection with
each transaction. The parties hereto recognize and agree that the Escrow Agent
will not provide supervision, recommendations or advice relating to either the
investment of moneys held in any Escrow Fund or the purchase, sale, retention or
other disposition of any investment described herein. The Escrow Agent shall not
have any liability for any loss sustained as a result of any investment in an
investment made pursuant to the terms of this Escrow Agreement or as a result of
any liquidation of any investment prior to its maturity or for the failure of
the Managing Owner to give the Escrow Agent instructions to invest or reinvest
any Escrow Fund. The Escrow Agent shall have the right to liquidate any
investments held in order to provide funds necessary to make required payments
under this Agreement. The parties hereby acknowledge and confirm that funds
deposited into the Brookshire US Dollar and Canadian Dollar Deposit accounts
will be held uninvested.
          (b) Receipt, investment and reinvestment of Escrow deposits shall be
confirmed by Escrow Agent as soon as practicable by account statement, and any
discrepancies in any such account statement shall be noted by the Managing Owner
and the Trust to Escrow Agent within thirty (30) calendar days after receipt
thereof. Failure to inform Escrow Agent in writing of any discrepancies in any
such account statement within said thirty (30) day period shall conclusively be
deemed confirmation of such account statement in its entirety.
     4. Closings and Termination.
          (a) Definitions.
          “Business Day” means any day other than a Saturday, Sunday or any
other public holiday in the United States, London or Canada.
          “Collected Funds” means all funds received by the Escrow Agent which
have cleared its normal banking channels and are in the form of cash.

 



--------------------------------------------------------------------------------



 



          “Initial Closing” means, with respect to each Fund, the first closing
of the Offering for such Fund following the sale of Units in amount equal to or
exceeding the Minimum Subscription Amount for such Fund. For the avoidance of
doubt, (i) the Initial Closing for each Fund is separate from other Funds and
(ii) the Initial Closing for one or more Funds can occur if the Minimum
Subscription Amount for those Funds is met or exceeded even if the Initial
Closing for other Funds has not yet occurred or does not occur.
          “Initial Offering Period” means the period starting on the date on
which the Offer commences (which such date the Managing Owner shall have
notified the Escrow Agent in writing) and ending on (i) the 60 th day thereafter
or (ii) such later date as the Managing Owner may in its sole discretion
determine and notify the Escrow Agent in writing; provided, that the Initial
Offering Period may not be extended past the 240th day on which the Offer
commences. For the avoidance of doubt, the Initial Offering Period for one Fund
may terminate even while the Initial Offering Period for other Funds continues.
          “Minimum Subscription Amount” means (i) with respect to the Brookshire
Raw Materials (U.S.) Core USD Fund and the Brookshire Raw Materials (U.S.) Core
CDN Fund (together, the “Core Funds”), $10,000,000 in Collected Funds in any
combination of US and Canadian Dollar denominated Units; and (ii) for each other
Fund, $1,000 in Collected Funds for such Fund (in U.S. dollars for U.S. dollar
denominated Funds and in Canadian dollars for Canadian dollar denominated
Funds); provided, notwithstanding the actual amount of subscriptions made in any
Fund other than a Core Fund, the Minimum Subscription Amount for any Fund other
than a Core Fund will not be deemed to have been made unless the Minimum
Subscription Amount has been achieved for the Core Funds at or prior to such
time.
          (b) With respect to each Fund, the Managing Owner will notify the
Escrow Agent in writing whether subscriptions in amount equal to or exceeding
the Minimum Subscription Amount for such Fund have been made during the Initial
Offering Period. With respect to each Fund, the Managing Owner will notify the
Escrow Agent whether the Offering of Units of such Fund has been terminated
prior to the occurrence of the Initial Closing for such Fund. In addition, the
Managing Owner will notify the Escrow Agent in writing in the event that the
Trust and/or one or more Funds are dissolved prior to the occurrence of the
Initial Closing for all Funds (in the case of dissolution of the Trust) or the
applicable Fund (in the case of one or more Funds).
          (c) If, with respect to any Fund, such Fund receives subscriptions for
equal to or exceeding the Minimum Subscription Amount for such Fund during the
Initial Offering Period, the Escrow Agent shall promptly upon receipt of a
written request received from the Managing Owner with respect to any Fund
stating that subscriptions equal to or exceeding the Minimum Subscription Amount
have been received during the Initial Offering Period, deduct the aggregate
amount of subscription fees associated with subscriptions in such Fund from the
Escrow Fund for such Fund (as specified by the Managing Owner to the Escrow
Agent in writing) and pay over such aggregate subscription fees to the selling
agents to such account(s) as the Managing Owner may

 



--------------------------------------------------------------------------------



 



instruct the Escrow Agent in writing) and (ii) credit or transfer the remainder
of the Escrow Fund for such Fund (including the interest earned on the Escrow
Fund for such Fund) to the appropriate account in the name of such Fund with a
Custodian. For the avoidance of doubt, in the event that the Initial Closing
occurs with respect to a Fund, all interest earned on the Escrow Fund for such
Fund shall be credited to the account of the applicable Fund, but will not be
credited to the accounts of individual subscribers in such Fund.
          (d) If, with respect to any Fund, (x) such Fund has not received
subscriptions in amount equal to or exceeding the Minimum Subscription Amount
for such Fund during the Initial Offering Period, (y) the offering for such Fund
has been terminated or (z) the Trust and/or one or more Funds are dissolved
prior to the occurrence of the Initial Closing for all Funds (in the case of
dissolution of the Trust) or the applicable Fund (in the case of one or more
Funds), the Escrow Agent shall upon receipt of written notice to this effect as
well as wire transfer and other payment instructions from the Managing Owner,
promptly (but in no event later than ten (10) Business Days thereafter)
(i) refund all subscriptions in the applicable Fund(s) to the applicable
subscriber, without interest and without deduction, penalty or expense to the
subscriber (which such refunded subscription money shall be free and clear of
any and all claims of the Managing Owner, the Trust or any Fund or any of their
respective creditors), and (ii) credit all interest received on such Funds to
the account of the Managing Owner. In order to effectuate the return of
subscriptions for subscribers in such Funds, the Managing Owner shall provide
the Escrow Agent with a list containing (w) the amount received from each
subscriber in such Funds, (x) the payment address for each subscriber,
(y) payment method for the return of such funds for each subscriber and (z) wire
transfer instructions, if payment is to be by wire transfer, for such
subscriber. For the avoidance of doubt, funds shall be returned directly to the
applicable subscriber and not to any selling agent.
          (e) The Managing Owner, acting on behalf of the applicable Fund, may
reject any subscription for any reason or for no reason. Subscribers may, under
certain limited circumstances, rescind their subscriptions. If the Managing
Owner rejects any subscription for which the Escrow Agent has already collected
funds, or in the event that a subscriber rescinds its subscription in conformity
with the requirements of the North American Securities Administrators
Association Inc. Guidelines for Registration of Commodity Pool Programs, which
rescission has been approved by the Managing Owner and the Managing Owner has
notified the Escrow Agent thereof in writing, the Escrow Agent shall promptly
(but in no event later than ten (10) Business Days thereafter) issue a refund
check to the subscriber, without interest and without deduction, penalty or
expense to the subscriber (which such refunded subscription money shall be free
and clear of any and all claims of the Managing Owner, the Trust or any Fund or
any of their respective creditors). Any interest earned on any rejected or
rescinded subscription shall be retained in the Escrow Fund for the applicable
Fund, thereby increasing the assets of such Fund.
          (f) Upon release of all funds in each Escrow Fund by the Escrow Agent
to the Custodian, the applicable subscribers or the Managing Owner (solely with

 



--------------------------------------------------------------------------------



 



respect to interest or earnings), as the case may be, this Escrow Agreement
shall terminate with respect to such Fund, subject to the provisions of
Sections 7 and 8.
     5. The Escrow Agent.
          (a) The Escrow Agent shall have only those duties as are specifically
and expressly provided herein, which shall be deemed purely ministerial in
nature, and no other duties shall be implied. The Escrow Agent shall neither be
responsible for, nor chargeable with, knowledge of, nor have any requirements to
comply with, the terms and conditions of any other agreement, instrument or
document between the other parties hereto, in connection herewith, if any,
including without limitation the Trust Agreement (the “Underlying Agreement”),
nor shall the Escrow Agent be required to determine if any person or entity has
complied with any such agreements, nor shall any additional obligations of the
Escrow Agent be inferred from the terms of such agreements, even though
reference thereto may be made in this Escrow Agreement. In the event of any
conflict between the terms and provisions of this Escrow Agreement and those of
the Underlying Agreement or any other agreement among the other parties hereto,
the terms and conditions of this Escrow Agreement shall control. The Escrow
Agent may rely upon and shall not be liable for acting or refraining from acting
upon any written notice, document, instruction or request furnished to it
hereunder and believed by it to be genuine and to have been signed or presented
by the proper party or parties without inquiry and without requiring
substantiating evidence of any kind. The Escrow Agent shall be under no duty to
inquire into or investigate the validity, accuracy or content of any such
document, notice, instruction or request. The Escrow Agent shall have no duty to
solicit any payments which may be due it or any Fund, including, without
limitation, the Escrow Deposits nor shall the Escrow Agent have any duty or
obligation to confirm or verify the accuracy or correctness of any amounts
deposited with it hereunder. The Escrow Agent shall have no duty or obligation
to make any calculations of any kind hereunder.
          (b) The Escrow Agent shall not be liable for any action taken,
suffered or omitted to be taken by it except to the extent that a final
adjudication of a court of competent jurisdiction determines that the Escrow
Agent’s gross negligence or willful misconduct was the primary cause of any loss
to either the Managing Owner or Trust. The Escrow Agent may execute any of its
powers and perform any of its duties hereunder directly or through agents or
attorneys and shall be liable only for its gross negligence or willful
misconduct (as finally adjudicated in a court of competent jurisdiction) in the
selection of any such agent or attorney. The Escrow Agent may consult with
counsel, accountants and other skilled persons to be selected and retained by
it. The Escrow Agent shall not be liable for any action taken, suffered or
omitted to be taken by it in accordance with, or in reliance upon, the advice or
opinion of any such counsel, accountants or other skilled persons. In the event
that the Escrow Agent shall be uncertain or believe there is some ambiguity as
to its duties or rights hereunder or shall receive instructions, claims or
demands from any party hereto which, in its opinion, conflict with any of the
provisions of this Escrow Agreement, it shall be entitled to refrain from taking
any action and subject to applicable law or regulation, its sole obligation
shall be to keep safely all property held in escrow until it shall be given a

 



--------------------------------------------------------------------------------



 



direction in writing by the Managing Owner and the Trust which eliminates such
ambiguity or uncertainty to the satisfaction of Escrow Agent or by a final and
non-appealable order or judgment of a court of competent jurisdiction. The
Managing Owner and Trust agree to pursue any redress or recourse in connection
with any dispute without making the Escrow Agent a party to the same. Anything
in this Escrow Agreement to the contrary notwithstanding, in no event shall the
Escrow Agent be liable for special, incidental, punitive, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Escrow Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action. Any liability of the
Escrow Agent under this Escrow Agreement will be limited to the amount of fees
paid to the Escrow Agent.
     6. Succession.
          (a) The Escrow Agent may resign and be discharged from its duties or
obligations hereunder by giving thirty (30) days advance notice in writing of
such resignation to the parties specifying a date when such resignation shall
take effect. If the Managing Owner and the Trust have failed to appoint a
successor escrow agent prior to the expiration of thirty (30) days following
receipt of the notice of resignation, the Escrow Agent may petition any court of
competent jurisdiction for the appointment of a successor escrow agent or for
other appropriate relief, and any such resulting appointment shall be binding
upon all of the parties hereto. Escrow Agent’s sole responsibility after such
thirty (30) day notice period expires shall be to hold the Fund (without any
obligation to reinvest the same) and to deliver the same to a designated
substitute escrow agent, if any, or in accordance with the directions of a final
order or judgment of a court of competent jurisdiction or in accordance with
applicable law, at which time of delivery Escrow Agent’s obligations hereunder
shall cease and terminate, subject to the provisions of Sections 7 and 8
hereunder. The Escrow Agent shall have the right to receive from the Managing
Owner an amount equal to any amount due and owing to the Escrow Agent, plus any
costs and expenses the Escrow Agent shall reasonably believe may be incurred by
the Escrow Agent in connection with the termination of the Escrow Agreement.
          (b) Any entity into which the Escrow Agent may be merged or converted
or with which it may be consolidated, or any entity to which all or
substantially all the escrow business may be transferred, shall be the Escrow
Agent under this Escrow Agreement without further act.
     7. Compensation and Reimbursement. The Managing Owner and the Trust agree
to (a) pay the Escrow Agent upon execution of this Escrow Agreement and from
time to time thereafter reasonable compensation for the services to be rendered
hereunder, which unless otherwise agreed in writing shall be as described in
Schedule 3 attached hereto, and (b) pay or reimburse the Escrow Agent upon
request for all expenses, disbursements and advances payable or reimbursable
hereunder, including, without limitation reasonable attorney’s fees and
expenses, incurred or made by it in connection with the preparation,
negotiation, execution, performance, delivery, modification and termination of
this Escrow Agreement.

 



--------------------------------------------------------------------------------



 



     8. Indemnity. The (x) Managing Owner and the Trust (in the case of a claim
against the Trust itself or all Funds) or (y) the Managing Owner and the
applicable Fund(s) (in the case of a claim against one or more specific Funds),
shall jointly and severally shall jointly and severally indemnify, defend and
save harmless the Escrow Agent and its affiliates and their respective
successors, assigns, directors, officers, managers, attorneys, accountants,
experts, agents and employees (the “indemnitees”) from and against any and all
losses, damages, claims, liabilities, penalties, judgments, settlements,
actions, suits, proceedings, litigation, investigations, costs or expenses
(including, without limitation, the fees and expenses of in house or outside
counsel and experts and their staffs and all expense of document location,
duplication and shipment) (collectively “Losses”) arising out of or in
connection with (a) the Escrow Agent’s execution and performance of this Escrow
Agreement, tax reporting or withholding, the enforcement of any rights or
remedies under or in connection with this Escrow Agreement, or as may arise by
reason of any act, omission or error of the indemnitee, except in the case of
any indemnitee to the extent that such Losses are finally adjudicated by a court
of competent jurisdiction to have been primarily caused by the gross negligence
or willful misconduct of such indemnitee, or (b) its following any instructions
or other directions, whether joint or singular, from the Managing Owner and
Trust, except to the extent that its following any such instruction or direction
is expressly forbidden by the terms hereof. The obligations contained in this
Section 8 shall survive the termination of this Escrow Agreement and the
resignation, replacement or removal of the Escrow Agent. For the avoidance of
doubt, the parties acknowledge and agree that the indemnification obligations of
the Trust and/or one or more Funds pursuant to this Section 8 shall be subject
to the regulatory requirement that the subscription proceeds derived from
subscribers in Funds for which the Initial Closing does not occur or from
subscribers whose subscriptions are rejected or rescinded (in each case in
accordance with Section 4) shall be returned to such subscribers without
interest and without deduction, penalty or expense to the applicable subscriber
     9. Patriot Act Disclosure/Taxpayer Identification Numbers/Tax.
          (a) Patriot Act Disclosure. Section 326 of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”) requires the Escrow Agent to
implement reasonable procedures to verify the identity of any person that opens
a new account with it. Accordingly, the Managing Owner and Trust acknowledge
that Section 326 of the USA PATRIOT Act and the Escrow Agent’s identity
verification procedures require the Escrow Agent to obtain information which may
be used to confirm the Managing Owner and Trust identity including without
limitation name, address and organizational documents (“ identifying
information”). The Managing Owner and Trust agree to provide the Escrow Agent
with and consent to the Escrow Agent obtaining from third parties any such
identifying information required as a condition of opening an account with or
using any service provided by the Escrow Agent.
          (b) Taxpayer Identification Numbers (“TINs”).

 



--------------------------------------------------------------------------------



 



     (i) The Managing Owner and Trust have provided the Escrow Agent with their
respective fully executed Internal Revenue Service (“IRS”) Form W-8, or W-9
and/or other required documentation. The Managing Owner and Trust each represent
that its correct TIN assigned by the IRS, or any other taxing authority, is set
forth in the delivered forms, as well as in the Substitute IRS Form W-9 set
forth on the signature page of this Escrow Agreement.
     (ii) In addition, ( A) in the event that the Initial Closing occurs with
respect to a Fund, all interest or other income earned by the Fund under the
Escrow Agreement shall be allocated to and/or paid to the Fund and reported, as
and to the extent required by law, by the Escrow Agent to the IRS, or any other
taxing authority, on IRS Form 1099 or 1042S (or other appropriate form) as
income earned by the Fund whether or not said income has been distributed during
such year; and (B) in the event that the Initial Closing does not occur with
respect to a Fund, all interest or other income earned by the Fund under the
Escrow Agreement shall be allocated to and/or paid to the Managing Owner and
reported, as and to the extent required by law, by the Escrow Agent to the IRS,
or any other taxing authority, on IRS Form 1099 or 1042S (or other appropriate
form) as income earned by the Managing Owner whether or not said income has been
distributed during such year.
Any other tax returns required to be filed will be prepared and filed b y
Managing Owner or the Trust with the IRS and any other taxing authority as
required by law. The Managing Owner and Trust acknowledge and agree that Escrow
Agent shall have no responsibility for the preparation and/or filing of any
income, franchise or any other tax return with respect to any Fund or any income
earned by the Escrow Deposit. The Managing Owner and Trust further acknowledge
and agree that any taxes payable from the income earned on the investment of any
sums held in the Escrow Deposit shall be paid to the Managing Owner. . Escrow
Agent shall withhold any taxes it deems appropriate, including but not limited
to required withholding in the absence of proper tax documentation, and shall
remit such taxes to the appropriate authorities.
     10. Notices.
          (a) All communications hereunder shall be in writing and shall be
deemed to be duly given and received: (i) upon delivery if delivered personally
or upon confirmed transmittal if by facsimile; (ii) on the next Business Day (as
hereinafter defined) if sent by overnight courier; or (iii) four (4) Business
Days after mailing if mailed by prepaid registered mail, return receipt
requested, to the appropriate notice address set forth on Schedule 1 or at such
other address as any party hereto may have furnished to the other parties in
writing by registered mail, return receipt requested.
          (b) In the event that the Escrow Agent, in its sole discretion, shall
determine that an emergency exists, the Escrow Agent may use such other means of
communication as the Escrow Agent deems appropriate.
     11. Security Procedures. In the event written funds transfer instructions
are given (other than in writing at the time of execution of this Escrow
Agreement), whether

 



--------------------------------------------------------------------------------



 



in writing, by telecopier or otherwise, the Escrow Agent is authorized to seek
confirmation of such instructions by telephone call-back to the person or
persons designated on Schedule 4 hereto, and the Escrow Agent may rely upon the
confirmation of anyone purporting to be the person or persons so designated. The
persons and telephone numbers for call-backs may be changed only by notice in
accordance with Section 10. The Escrow Agent and the beneficiary’s bank in any
funds transfer may rely solely upon any account numbers or similar identifying
numbers provided by the Managing Owner to identify (i) the beneficiary, (ii) the
beneficiary’s bank, or (iii) an intermediary bank. The Escrow Agent may apply
any of the escrowed funds for any payment order it executes using any such
identifying number, even when its use may result in a person other than the
beneficiary being paid, or the transfer of funds to a bank other than the
beneficiary’s bank or an intermediary bank designated. All funds transfer
instructions must be given by the parties listed on Schedule 4 hereto (subject
to change from time to time by notice in accordance with Section 10). The person
confirming funs transfer instructions must not be the same person who gave such
funds transfer instructions. The parties to this Escrow Agreement acknowledge
that these security procedures are commercially reasonable.
     12. Fund Disclaimer. Notwithstanding anything to the contrary contained
herein, the parties hereto acknowledge and agree that the Trust is organized in
series pursuant to Sections 3804(a) and 3806(b)(2) of the Delaware Trust Act. As
such, the debts, liabilities, obligations and expenses incurred, contracted for
or otherwise existing with respect to each series of the Trust shall be
enforceable against the assets of such series of the Trust only, and not against
the assets of the Trust generally or the assets of any other series of the Trust
or against the Trustee. There may be several series of the Trust created
pursuant to the Trust Agreement.
     13. Limitation of Limited Owner and Managing Owner Liability. This Escrow
Agreement has been made and executed by and on behalf of the Escrow Agent, the
Funds, the Trust and the Managing Owner. The obligations of the Escrow Agent,
the Funds, the Trust and/or the Managing Owner set forth herein are not binding
upon any of the Limited Owners individually but are binding only upon the assets
and property identified herein. No resort shall be had to the assets of other
Funds or the Limited Owners’ assets or personal property, for the satisfaction
of any obligation or claim with respect to a different Fund hereunder. The
obligations of the Funds and/or the Trust set forth herein are not binding upon
the Managing Owner. No resort shall be had to the assets of the Managing Owner’s
assets or personal property, for the satisfaction of any of the Trust’s, and
Funds’ or the Limited Owners’ obligations or claims hereunder.
     14. Subordination of Certain Claims and Rights. Except for amounts
hereunder for which the Managing Owner is responsible (for which the Managing
Owner shall be responsible for paying), the Escrow Agent agrees and consents
(the “Consent”) to look solely to the applicable Fund (the “Contracting Fund”)
and its assets (the “Contracting Fund Assets”) for payment. The Contracting Fund
Assets include only those funds and other assets that are paid, held or
distributed to the Trust on account of and for the benefit of the Contracting
Fund, including, without limitation, funds delivered to the Trust for the
purchase of Units in a Fund. In furtherance of the Consent, the Escrow Agent
agrees that

 



--------------------------------------------------------------------------------



 



any debts, liabilities, obligations, indebtedness, expenses and claims of any
nature and of all kinds and descriptions (collectively, “Claims”) incurred,
contracted for or otherwise existing arising from, related to or in connection
with the Trust and its assets and the Contracting Fund and the Contracting Fund
Assets, shall be subject to the following limitations:
          (a) Except as set forth below, the Claims, if any, of the Escrow Agent
(the “Subordinated Claims”) incurred, contracted for or otherwise existing,
arising from, related to or in connection with the Contracting Fund and the
Contracting Fund Assets and the assets of the Trust shall be expressly
subordinate and junior in right of payment to any and all other Claims against
the Trust and the Contracting Fund and any of their respective assets which may
arise as a matter of Law or pursuant to any Contract; provided, however, that
bona fide Claims of the Escrow Agent, if any, against the Contracting Fund shall
be pari passu and equal in right of repayment and distribution with all other
bona fide Claims against the Contracting Fund;
          (b) The Escrow Agent will not take, demand or receive from any Fund or
the Trust or any of their respective assets (other than the Contracting Fund or
its assets) any payment for the Subordinated Claims, except in accordance with
this Section 14;
          (c) Subject to this Section 14, the Claims of the Escrow Agent with
respect to the Contracting Fund shall only be asserted and enforceable against
the Contracting Fund’s assets and the Managing Owner and its assets, and shall
not be asserted or enforceable for any reason whatsoever against the assets of
any other Fund or the Trust generally;
          (d) If the Claims of the Escrow Agent against the Contracting Fund or
the Trust are secured in whole or in part, the Escrow Agent hereby waives (under
section 1111(b) of the Bankruptcy Code (11 U.S.C. § 1111(b)) any right to have
any deficiency Claims (which deficiency Claims may arise in the event such
security is inadequate to satisfy such Claims) treated as unsecured Claims
against the Trust or any other Fund, as the case may be;
          (e) In furtherance of the foregoing, if and to the extent that the
Escrow Agent receives monies in connection with the Subordinated Claims from a
Fund or the Trust (or their respective assets) other than the Contracting Fund
or the Managing Owner and their respective assets and except as permitted by
this Section 14, the Escrow Agent shall be deemed to hold such monies in trust
and shall promptly remit such monies to the Fund or the Trust that paid such
amounts for distribution by such Fund or the Trust in accordance with the terms
hereof; and
          (f) The provisions of this Section 14 shall apply at all times
notwithstanding that the Claims are satisfied, and notwithstanding that the
agreements in respect of such Claims are terminated, rescinded or canceled.
     15. Compliance with Court Orders. In the event that any escrow property
shall be attached, garnished or levied upon by any court order, or the delivery
thereof shall be stayed or enjoined by an order of a court, or any order,
judgment or decree shall

 



--------------------------------------------------------------------------------



 



be made or entered by any court order affecting the property deposited under
this Escrow Agreement, the Escrow Agent is hereby expressly authorized, in its
sole discretion, to obey and comply with all writs, orders or decrees so entered
or issued, which it is advised by legal counsel of its own choosing is binding
upon it, whether within or without such jurisdiction, and in the event that the
Escrow Agent obeys or complies with any such writ, order or decree it shall not
be liable to any of the parties hereto or to any other person, entity, firm or
corporation, by reason of such compliance notwithstanding such writ, order or
decree be subsequently reversed, modified, annulled, set aside or vacated, if
the Escrow Agent has complied with applicable law.
     16. Miscellaneous. The provisions of this Escrow Agreement may be waived,
altered, amended or supplemented, in whole or in part, only by a writing signed
by the Escrow Agent and the other parties hereto. Neither this Escrow Agreement
nor any right or interest hereunder may be assigned in whole or in part by the
Escrow Agent or any Party, except as provided in Section 6, without the prior
consent of the Escrow Agent and the other parties. This Escrow Agreement shall
be governed by and construed under the laws of the State of New York, except for
Sections 12, 13 and 14, which shall be governed by and construed under the laws
of the State of Delaware. Each party hereto irrevocably waives any objection on
the grounds of venue, forum non-conveniens or any similar grounds and
irrevocably consents to service of process by mail or in any other manner
permitted by applicable law and consents to the jurisdiction of the courts
located in the State of New York. The parties hereto further hereby waive any
right to a trial by jury with respect to any lawsuit or judicial proceeding
arising or relating to this Escrow Agreement. No party to this Escrow Agreement
is liable to any other party for losses due to, or if it is unable to perform
its obligations under the terms of this Escrow Agreement because of, acts of
God, fire, war, terrorism, floods, strikes, electrical outages, equipment or
transmission failure, or other causes reasonably beyond its control. This Escrow
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. All signatures of the parties to this Escrow Agreement may be
transmitted by facsimile, and such facsimile will, for all purposes, be deemed
to be the original signature of such party whose signature it reproduces, and
will be binding upon such party. If any provision of this Escrow Agreement is
determined to be prohibited or unenforceable by reason of any applicable law of
a jurisdiction, then such provision shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in such jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction. The Managing Owner and
Trust represent, warrant and covenant that each document, notice, instruction or
request provided by such Party to Escrow Agent shall comply with applicable laws
and regulations. Where, however, the conflicting provisions of any such
applicable law may be waived, they are hereby irrevocably waived by the parties
hereto to the fullest extent permitted by law, to the end that this Escrow
Agreement shall be enforced as written. Except as expressly provided in
Section 8 above, nothing in this Escrow Agreement, whether express or implied,
shall be construed to give to any person or entity other than the Escrow Agent
and the Managing Owner and Trust any legal or equitable right, remedy, interest
or claim under or in respect of this Escrow Agreement or any funds escrowed
hereunder.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Escrow Agreement as of the date first written above.

          JPMorgan Chase Bank, N.A.
as Escrow Agent
      By:   /s/ Gary P. Shea         Name:   Gary P. Shea        Title:   Vice
President        BROOKSHIRE RAW MATERIALS MANAGEMENT, LLC,
as Managing Owner
    By:   /s/ John M. Marshall         Name:   John M. Marshall        Title:  
Chief Executive Officer and Manager        BROOKSHIRE RAW MATERIALS (U.S.)
TRUST, for and on behalf of each Fund
  By:   Brookshire Raw Materials Management, LLC,
its sole managing owner             By:   /s/ John M. Marshall         Name:  
John M. Marshall        Title:   Chief Executive Officer and Manager     

 



--------------------------------------------------------------------------------



 



         

Schedule 1
Trust Notice Address:c/o Brookshire Raw Materials Management, LLC
100 Hart Road, Suite 210
Barrington, IL 60010
Attention: Clyde Harrison
Managing Owner Notice Address 100 Hart Road, Suite 210
Barrington, IL 60010
Attention: Clyde Harrison
Escrow Agent Notice Address: JPMorgan Chase Bank, N.A.
Clearance and Agency Services
4 New York Plaza, 21st Floor
New York, NY 10004
Attn: Gregory P. Shea
Fax:
With a copy to:
JPMorgan Chase Bank, N.A.
Clearance and Agency Services
4 New York Plaza, 21st Floor

 



--------------------------------------------------------------------------------



 



New York, NY 10004
Attn: Sandra Frierson
Fax:



 



--------------------------------------------------------------------------------



 



Schedule 2
Wire Instructions for Escrow Funds for the Funds
US Currency Deposits:
Canadian Currency Deposits:

 



--------------------------------------------------------------------------------



 



Schedule 3
Escrow Agent’s Compensation

 



--------------------------------------------------------------------------------



 



Schedule 4
Telephone Number(s) for Call-Backs and
Person(s) Designated to Give and Confirm Funds Transfer Instructions
If to the Managing Owner:

              Name   Telephone Number   Signature    
 
           
1. Stephen Adams
  888-877-2719  
 
   
 
           
2. Gary Sugar
  888-877-2719        
 
           

 